DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
 
Response to Amendment
	Applicant has amended claim 1. Claims 1, 4-8, 10-15, 20, and 21 are pending. Claims 11-15 and 20 are withdrawn from consideration.
	The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/19/2021, with respect to the 112(b) rejections of record have been fully considered and are persuasive.
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. The 112(b) rejections of record have been withdrawn.
However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See rejections below for details.

Applicant’s arguments see Remarks, filed 11/19/2021, with respect to prior art reference Gentil (US 3,482,929) have been considered but are moot because the new prior art rejections set forth below have no reliance on Gentil.

Applicant’s arguments, see Remarks, filed 11/19/2021, with respect to prior art reference Yamamoto (US 2005/0011742) have been fully considered, but they are not persuasive.
Applicant’s arguments concerning the citations of Yamamoto relied upon in the Final Rejection mailed 8/04/2021 have been considered but are moot, as they are not relevant to the new prior art rejections set forth below.

Applicant has argued that Yamamoto does not teach or suggest that a heating vessel (i.e. an explosion proof housing) can optionally enclose the heater together with the distillation vessel, a feature which is allegedly made possible by presently claimed subject matter. This argument is unpersuasive. 
In response to this argument, it is noted that the features upon which applicant relies (i.e., the heating vessel enclosing the heater together with the distillation vessel, optionally or otherwise) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, Examiner respectfully disagrees with Applicant’s assessment of Yamamoto. The heating vessel, i.e. the explosion proof housing, in Yamamoto encloses the heater (paragraphs [0022], claims 1 and 11). The heating vessel, i.e. the explosion proof housing, in Yamamoto also encloses the distillation vessel in the sense that it covers the bottom portion thereof.

	Applicant has argued that Yamamoto appears to teach that the heater should be explosion proofed separate from the distillation vessel and not that explosion proofing may be obtained by using a heating vessel configured to be purged with a purging gas provided by a purging gas system. This argument is unpersuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Examiner disagrees with Applicant’s characterization of Yamamoto as teaching that the heater should be explosion proofed separate from the distillation vessel. Examiner contends that such a characterization is inaccurate insofar as Yamamoto explicitly teaches that the “heater unit is installed in an explosion proof housing attached directly to the bottom of said distillation tank,” (paragraph [0022]). It is implicit that the heating element of Yamamoto’s heater is in direct contact with an outside surface (i.e. the bottom surface) of the distillation vessel (see 103 rejection of claim 1 below for details). In the alternative, it would at least be obvious to one of ordinary skill in the art to modify Yamamoto such that heating element of Yamamoto’s heater were in direct contact with an outside surface (i.e. the bottom surface) of the distillation vessel (see 103 rejection of claim 1 below for details).
Regarding Applicant’s argument that Yamamoto appears not to teach that explosion proofing may be obtained by using a heating vessel configured to be purged with a purging gas provided by a purging gas system, Examiner agrees, insofar as Applicant’s argument can be characterized as an argument that Yamamoto is silent to using gas purging for the purposes of explosion proofing. However, Yamamoto does not in any way teach away from the use of gas purging for explosion proofing. However, the new prior art rejections set forth below rely upon Yamamoto in combination with Clarke. The combination of Clarke and Yamamoto would clearly suggest modifying Yamamoto to obtain explosion proofing through eh use of gas purging (see rejection of claim 1 below for details).

Applicant’s arguments, see Remarks, filed 11/19/2021, with respect to prior art reference Clarke (“Using Purge and Pressurization to Prevent Explosions”) have been fully considered, but they are not persuasive.

First, the disclosure of Clarke is broad and pertains to the general concepts of explosion proofing. A person who truly possesses ordinary skill in the art would be capable of determining whether or not a particular configuration could be used in a distillation device even in the absence of a particular suggestion.
Regardless, this argument by Applicant is made against Clarke individually and completely ignores the teachings of the Yamamoto reference cited by Examiner. The Office’s rejections set forth in the previous Office Action rely on a combination of references including both Yamamoto and Clarke. The new prior art rejections set forth below also rely on Yamamoto in combination with Clarke. In response to applicant's arguments against Yamamoto individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As Applicant acknowledges on pages 9 and 10 of Remarks filed 10/4/2021, Yamamoto teaches an explosion proof housing an electrical heater that is used to heat a distillation vessel (paragraph [0022], claims 1 and 11). In view of Yamamoto’s teachings regarding said explosion proof housing, a person having ordinary skill in the art would have the reasonable expectation that the explosion proofing principles and techniques could be successfully applied to distillation systems, and in particular to the distillation system of Yamamoto. Examiner notes that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 
Applicant’s arguments appear to suggest that Clarke is non-analogous art on account of Clarke not discussing distillation. Examiner respectfully disagrees.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Clarke, which is drawn to general techniques and principles for explosion proofing electrical apparatus, is clearly pertinent to a particular problem with which Applicant was concerned, said particular problem being the explosion proofing of an electric heater. Therefore, Clarke is analogous art. 

Applicant’s arguments, see Remarks, filed 11/19/2021, with respect to prior art reference Schumacher (US 5,371,950) have been fully considered, but they are not persuasive.
Applicant has argued that Schumacher does not teach a distillation apparatus, let alone a distillation system including a heating vessel enclosing a heater having a heating element that is in direct contact with an outside surface of a distillation vessel that is configured to be purged with a purging gas flow. This argument is interpreted as an argument that Schumacher is nonanalogous art. Examiner respectfully disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as discussed in the 103 rejections set forth in the previous Office Action, Schumacher teaches a system comprising: an evaporation tank (open top quartz tank) 12 for heating and evaporating isopropyl alcohol (IPA) (Figure 1, Column 4 Lines 3-55); an electrical heater having a heating element (heating block) 18 that is in direct contact with an outside surface of the evaporation tank 12 (Figure 1, Column 4 Lines 3-55); and a heating vessel (surrounding paneled framework system) 16 enclosing the heater 20 (Figure 1, Column 4 Lines 3-55); and a gas purge system comprising port 188 for supplying an N2 purging gas to the heating vessel 16 (Figure 7, Column 8 Lines 6-20). In view of the forgoing, it is clear that Schumacher is pertinent to a particular problem with which Applicant was concerned, said particular problem being the explosion proofing of an electric heater 

Examiner notes that, in the current rejections, Schumacher is only relied upon in the rejection of dependent claim 5. Furthermore, Schumacher is only relied upon in said rejection to teach an electric heater having a particular form. 

Applicant’s arguments, see Remarks, filed 11/19/2021, with respect to the combination of prior art references have been fully considered, but they are not persuasive.
Specifically, Applicant has argued that a person having ordinary skill in the art, without the benefit of impermissible hindsight, would not have been able to arrive at the claimed invention in view of the combination of prior art references Gentil, Yamamoto, Clarke, and Schumacher. This argument is unpersuasive.
Examiner notes that the present rejections rely only on Yamamoto in combination with Clarke. Schumacher is only relied upon in rejection of a single dependent claim to teach a heating element having a particular configuration. 
Regardless, in response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The new rejections below over Yamamoto in combination with Clarke take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and do not include knowledge gleaned only from the applicant's disclosure. Therefore, said rejection was not made using impermissible hindsight reasoning.

Applicant’s arguments, see Remarks, filed 11/19/2021, with respect to prior art reference Sech (US 4,319,418) have been fully considered, but they are not persuasive.
Applicant has argued that Sech fails to cure the alleged deficiencies of the other references cited. However, as discussed above and in the 103 rejections below, the combination of Yamamoto in view of Clarke is not deficient as alleged. Therefore this argument is moot.

Claim Interpretation
	The term “classified”, as recited in claim 21, is interpreted as hazardous in view of paragraph [4] of Applicant’s specification.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “gas purge system” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitation “gas purge system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “gas purge” and “configured to provide purging gas flow into the heating vessel” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 and 8-10 and 16-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim 7 recites sufficient structure corresponding to the gas purge system. Therefore, claim 7 is not interpreted under 112(f). 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In the illustrated example, the gas purge system 441 includes an air compressor configured to provide the gas flow (i.e. airflow) into the heating vessel 403. The air compressor can be located outside of the classified area. However, other gas purge systems are possible. More generally, any gas purge system that can provide clean gas (e.g. air) to the heating vessel 403 may be implemented. The clean gas can originate from a remote location having clean air (e.g. outside), or from a local compressed gas vessel (e.g. air or nitrogen),” (paragraph [28]).
Accordingly, the claimed “gas purge system” has been interpreted as an air compressor or a vessel of compressed gas (e.g. air or nitrogen), as well as equivalents thereof.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the heating vessel is free of a heat transfer oil, heat transfer water or heat transfer steam,” in lines 7-8.
	As written, this claim limitation requires that the heating vessel by free of “heat transfer oil, heat transfer water or heat transfer steam.” In other words, the limitation as written requires that the vessel only be free of one of “heat transfer oil, heat transfer water or heat transfer steam.” This implicitly allows for the presence of one or more of the recited heat transfer fluids so long as the absence of at least one is maintained. For example, a heating vessel could be free of heat transfer oil, but be filled with heat transfer water and/or steam, and still meet the limitations of claim 1 as written.
	Examiner’s understanding is that that Applicant wishes to require that the heating vessel be free of all of heat transfer oil, heat transfer water, and heat transfer steam. Therefore, for the purposes of examination, claim 1 has been interpreted as requiring that the heating vessel is free of a heat transfer oil, heat transfer water, and heat transfer steam.
	Applicant should amend claim 1 to clarify as appropriate.
Claims 4-8, 10, and 21 are rejected due to their dependency on indefinite claim 1.

	The following are new rejections made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2005/0011742) in view of Clarke (“Using Purge and Pressurization to Prevent Explosions”).
With regard to claim 1: Yamamoto teaches a distillation system (abstract), the system comprising:
A distillation vessel (distillation chamber) 62 configured to hold a mixture (contaminated fluid or liquid) to be distilled (Figures 1 and 2, paragraphs [0077]-[0079]).
An electric heater (heater unit) 2 having an electric heating element that is in direct contact with an outside surface (bottom surface) of the distillation vessel 62 (Figures 1 and 2, paragraph [0094], claims 1 and 11).
It is noted that the electric heating element of the heater is not explicitly taught as being in direct contact with the outside (bottom) surface of the distillation vessel. However, in view of Yamamoto’s 
In the unlikely alternative, Yamamoto teaches that the heater (heater unit) is attached directly to the bottom of the distillation vessel (distillation tank) in order to improve heating speed (paragraph [0022]). This teaching by Yamamoto would strongly suggest to one of ordinary skill in the art that it would be advantageous to place the heating element of the heater (i.e. the portion of the heater which actually performs the function of heating) in direct contact with the outside (bottom) surface of the heating vessel, as doing so would improve heating speed.
In the unlikely event that the heating element of the heater in Yamamoto is not in direct contact with the outside (bottom) surface of the distillation vessel, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamamoto by configuring the heater such that the heating element thereof were placed in direct contact with the outside (bottom) surface of the distillation vessel, in order to improve heating speed. 
A heating vessel (explosion proof housing) enclosing the heater 2 (paragraph [0022], claims 1 and 11).
As discussed above, the heater 2 of Yamamoto is an electric heater. There is no teaching regarding the heater 2 being filled or supplied with any sort of heat transfer oil, water, or steam. Furthermore, Yamamoto teaches that their heater configuration eliminates the need for oil changes (paragraph [0022]). In view of paragraph [0007] of Yamamoto, it is clear that the eliminated oil to which Yamamoto is referring is heat transfer oil. Thus, Yamamoto’s disclosure implicitly indicates that the heating vessel (explosion proof housing) is free of heat transfer fluid such as heat transfer oil. In view of the forgoing, it is understood that the heating vessel of modified Yamamoto is free of heat transfer fluid, heat transfer water, and heat transfer steam.
In the unlikely alternative, a person having ordinary skill in the art would recognize that electrical heaters can provide heat without the use of a heat transfer fluid. Given that the heater of Yamamoto is an electrical heater, a person having ordinary skill in the art would recognize that supplying a heat transfer fluid to the heater of Yamamoto would do nothing but add needless complexity to the heater of 
In the unlikely event that the heating vessel of modified Yamamoto is not free of heat transfer fluid, heat transfer water, and heat transfer steam, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamamoto by configuring the heating vessel (explosion proof housing) to be free of heat transfer fluid, i.e. heat transfer oil, heat transfer water, and heat transfer steam, in order to obtain a direct heating vessel that is stripped of needless complexity (in this case unnecessary/undesirable heat transfer fluid).
Yamamoto is silent to the heating vessel is configured to be purged, and to a gas purge system configured to provided purging gas flow into the heating vessel. 
However, as discussed above, the heating vessel in Yamamoto is an explosion proof housing (paragraph [0022], claims 1 and 11). It is known in the art to explosion proof an enclosure by means of providing a gas purge thereto. For Example, Clarke teaches that purging enclosures of electrical apparatus prevents ingress of a flammable atmosphere, and is a widely accepted protection concept for explosion protection (First paragraph of section titled “Overview”). It is well established that it would be obvious to substitute one known prior art element for another in order to obtain predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date to Modify Yamamoto in view of Clarke by replacing whatever explosion proofing means is used to explosion proof the heating vessel therein with a gas purging explosion proofing means, i.e. by configuring the heating vessel to be purged and by adding a gas purging system configured to provide purging gas flow into the heating vessel, in order to obtain a heating vessel which is predictably explosion proof.
Modified Yamamoto does not explicitly teach that the gas purge system comprises an air compressor or a vessel of compressed gas as required by the above interpretation of the “gas purge system” under 112(f).
However, Clarke teaches that purging for explosion proofing should involve pressurizing the purged enclosure with the purging gas (second paragraph of section titled “Overview”). Therefore, it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Yamamoto by providing a compressor or a gas cylinder to generate and/or provide the flow of purging gas under pressure, in order to obtain a system which is capable of generating and/or providing purging gas under pressure as is required for proper explosion proofing.
With regard to claim 6: Modified Yamamoto is silent to a purging gas vent disposed in the heating vessel.
However, a person having ordinary skill in the art would recognize that a purge gas vent would be necessary in modified Yamamoto to allow purge gas to exit the heating vessel so as to prevent purge gas from raising the pressure within said heating vessel to a dangerous level.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Yamamoto by adding a purge gas vent to the heating vessel in order to provide said vessel with a means of allowing purge gas to escape therefrom, i.e. in order to prevent the pressure therein from rising to dangerous levels.
In modified Yamamoto, the heating vessel encases the heater (Yamamoto: paragraph [0022], claims 1 and 11). Thus, it is understood that the heating vessel is a sealed shell that will necessarily limit outgoing gas flow out of the heating vessel through only the purging system vent. 
With regard to claim 7: As discussed in the rejection of claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Yamamoto by providing a compressor (i.e. an air compressor) to generate and provide the flow of purging gas under pressure, in order to obtain a system which is capable of generating and providing purging gas under pressure as is required for proper explosion proofing.
With regard to claim 8: Modified Yamamoto is silent to a sensor configured to measure an internal gas pressure inside of the heating vessel, and to a switch configured to turn off the heater when the internal gas pressure deviates from an operating range.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Yamamoto in view of Clarke by adding a sensor configured to measure an internal gas pressure inside of the heating vessel, and a switch configured to turn off the heater when the internal gas pressure deviates from an operating range, in order to ensure that a positive pressure is maintained by the purging system within the heating vessel during operation of the heater, i.e. by removing power from the heater in the event that the pressure in the heating vessel drops below a specified positive pressure, so as to prevent the ingress of flammable atmosphere and reduce the risk of an explosion, i.e. in order to make the device of Yamamoto properly explosion proof.
With regard to claim 10: Modified Yamamoto does not explicitly teach that the operating range is between 0.1 and 0.3 Psi greater than an external gas pressure outside of the heating vessel.
However, Clarke teaches using a pressure that is at least 0.5 mbar (~0.007 Psi) greater than an external gas pressure outside of the heating vessel, i.e. positive pressure of at least 0.5 mbar (Overview: Paragraph 3). The range taught by Clarke completely encompasses the claimed range of 0.1 and 0.3 psi greater than an external gas pressure. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). Furthermore, a person having ordinary skill in the art would recognize the positive pressure as being a result effective variable. Specifically, a positive pressure that is too low may result in ineffective purging of the tanks. On the other hand, a positive pressure that is too high would take excessive amounts of energy to maintain and could potentially cause damage to an enclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Yamamoto in view of Clarke by optimizing the positive pressure within the heating vessel, such that the operating range is between 0.1 to 0.3 Psi greater than an external gas pressure outside of 
With regard to claim 21: In view of Yamamoto’s teachings regarding the heater being explosion proofed (e.g. in paragraph [0022], claims 1 and 11), it is understood that the distillation system of modified Yamamoto is for use in a classified (hazardous) environment.
Note: Language pertaining to matters of intended use does not limit apparatus claims (MPEP 2114).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Clarke, as applied to claim 1 above, and in further view of Sech (US 4,319,418).
With regard to claim 4: Modified Yamamoto is silent to the heater being a band heater.
However, band heaters are known in the art. For example, Sech teaches an electrically heated still for the distillation of fluids (abstract), the still comprising a distillation vessel (shell) 10 an a plurality of electrical band heating elements 21 in direct contact with an outside surface of the distillation vessel 10 (Figure 1, Column 4 Lines 11-61). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Yamamoto in view of Sech by replacing the electrical heating element with one or more band heating elements (band heaters), in order to obtain a heater predictably capable of heating the distillation vessel.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Clarke, as applied to claim 1 above, and in further view of Schumacher (US 5,371,950).
With regard to claim 5: Modified Yamamoto is silent to the heater being a tubular heater.
However, tubular heaters are known in the art. For example, the heating element in Schumacher is an electrical heater comprising a plurality of electrical heating tubes (electrical heating rods) 20a-20n (Figure 1, Column 4 Lines 1-47). It is well established that it would be obvious to one of ordinary skill in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Yamamoto in view of Schumacher by replacing the electrical heating element with one or more electrical tubular heaters, in order to obtain a heater predictably capable of heating the distillation vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772